GRAVES, J.
(concurring) — I concur in the result in this case. We have held our collateral inheritance tax law valid, and that is the law under construction in this case. It will he time enough to give approval to a general inheritance tax law, if we conclude so to do, when such issue is a live question in a live case. The first part of paragraph two of my learned Brother’s opinion is very broad and covers both collateral and general inheritance taxation. On the latter I do not wish to express an opinion at this time, and as I see it, I would be so expressing, an opinion by a full concurrence in the present opinion. Let the question remain for a real case. £ £ Sufficient unto the day is the evil thereof.”
Blair and Woodson, JJ., concur in these views.